DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This action is a response an amendment filed on 12/29/2020. 
Applicant had initially withdrawn claims 1-2, 5 and 8 in the preliminary amendment filed on 12/272018, which was confirmed with applicant before mailing of non-final office action dated on 09/29/2020.  However, applicant has now filed amendment to the previously withdrawn claims 1-2, 5, 8 which was not examined in previous office action that was mailed on.  Therefore, examiner has re-opened the prosecution and examining all the pending claims.  
Claims 1-2, 5, 8, 11, 13-14, 17, 19-24 and 26 are pending.  Applicant has amended claims 1-2, 5, 8, 11, cancelled claims 3-4, 6-7, 9-10, 12, 15-16, 18 and 25 and added new claim 26.
Specification
Applicant is reminded of the proper content of an abstract of the disclosure.
A patent abstract is a concise statement of the technical disclosure of the patent and should include that which is new in the art to which the invention pertains. The abstract should not refer to purported merits or speculative applications of the invention and should not compare the invention with the prior art.
If the patent is of a basic nature, the entire technical disclosure may be new in the art, and the abstract should be directed to the entire disclosure. If the patent is in the nature of an improvement in an old apparatus, process, product, or composition, the abstract should include the technical disclosure of the improvement. The abstract should also mention by way of example any preferred modifications or alternatives. 

Extensive mechanical and design details of an apparatus should not be included in the abstract. The abstract should be in narrative form and generally limited to a single paragraph within the range of 50 to 150 words in length.
See MPEP § 608.01(b) for guidelines for the preparation of patent abstracts.

Currently abstract is less than 50 words in length.  It is suggested to have the abstract within the range of 50 to 150 words in length.

The disclosure is objected to because of the following informalities: Applicant needs to correct the spelling error of the terms “Sodium Diehydithiocarbamat” and “compered” throughout the entire specification.
For example, paragraphs 0006, 0008, 0014, 0015-0016, “Sodium Diehyldithiocarbamat” to “Sodium Diethyldithiocarbamate”.  Spelling error needs to be corrected throughout the specification.
For example, paragraphs 0016-0017- amend the “compered” to “compared”.   Spelling error needs to be corrected throughout the specification.

Appropriate corrections are required.

Claim Objections
Claims 8, 11, 13-14 and 22-24 are objected to because of the following informalities:  
In order to correct the typographical error, it is suggested to amend “cooper” to “copper” in claim 8, line 2.
In order to provide clarity in the claim, it is suggested to amend “into said distilled water” to “into said basin distilled water” in claim 11, line 4.
In order to provide clarity in the claim, it is suggested to amend “said solution” to “said homogenized solution” in claim 11, lines 7, 9, 10, 11, 13 and 15.  
In order to provide clarity in the claim, it is suggested to amend “the solution” to “the homogenized solution” in claim 11, line 7.  
In order to correct the typographical error, it is suggested to amend “Diehyldithiocarbamat” to “Diethyldithiocarbamate” in claims 11, line 13, claim 13, line 2 and claim 14, line 2.
In order to correct the typographical error, it is suggested to amend “compered” to “compared” in claims 13 and 14, line 2.
In order to correct the formatting issue, it is suggested to amend “100cc” to “100 cc” in claim 22, line 2.
In order to provide clarity in the claim, it is suggested to amend “wherein in a solution of 100cc comprises of” to “further comprises a solution of 100 cc which further comprises of” in claim 23 line 1.  
In order to correct the typographical error, it is suggested to amend “Sodium Silicanate” to “Sodium Methyl Siliconate” in claim 23, line 2.
In order to correct the formatting issue, it is suggested to amend “50cc” to “50 cc” in claim 23, line 2.
In order to correct the formatting issue, it is suggested to amend “30cc” to “30 cc” in claim 24 lines 4 and 7.
In order to provide clarity in the claim, it is suggested to amend “wherein extracting” to “further comprises extracting” in claim 24, line 1.
In order to provide clarity in the claim, it is suggested to amend “said solution” to “said homogenized solution” in claim 24, lines 1-2.

Appropriate correction are required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 5 and 26 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably 
Claims 5 and 26 recites “when the ratio between the EDTA and the Sodium Diethyldithiocarbamate is between 1 to 1.57, the nanowires structure formed in the solution is long and thin and when the ratio between the Sodium Diethyldithiocarbamate and the EDTA is between 1 to 1.7, the nanowires structure formed in the solution is short and thick”.  While it is noted that there is a support in the specification paragraphs 0066-0067 for “wherein the ratio between the EDTA and the Sodium Diethyldithiocarbamate determines the nanowire structure formed in the solution e.g long and thin nanowires or short and thick nanowires”, but there does not appear to be any written support in the specifiction for “when the ratio between the EDTA and the Sodium Diethyldithiocarbamate is between 1 to 1.57, the nanowires structure formed in the solution is long and thin and when the ratio between the Sodium Diethyldithiocarbamate and the EDTA is between 1 to 1.7, the nanowires structure formed in the solution is short and thick” as presently claimed in claims 5 and 26.  
Further, while it is based on the respective amounts of EDTA and Sodium Diethyldithiocarbamate as mentioned in specification paragraph 0062, respective amounts don’t necessarily fall within the claimed ratio and specification does not give any indication of what amounts results the nanowires structure formed in solution, i.e, long and thin and short and thick. 
In addition, there is an amount that results in a ratio that is outside of claimed range of EDTA to Sodium Diethyldithiocarbamate  between 1 to 1.57 as follow:
0.55 EDTA/0.65 Sodium Diethyldithiocarbamate = 0.917 = which is outside the range of 1 to 1.57 as presently claimed (lines 2 and 3 of claim 26 and claim 5).
0.55 EDTA/0.65 Sodium Diethyldithiocarbamate  reads on less EDTA compared to Sodium Diethyldithiocarbamate in last 2 lines of paragraph 0066 in the specification and unclear what 
Further, Claims 1 and 11 do not recite any amounts of EDTA and Sodium Diethyldithiocarbamate that would result in the claimed ratio in claims 5 and 26 and if claim 26 were to depend from claim 23, the ratio for EDTA to Sodium Diethyldithiocarbamate would fall outside of claimed range as presently claimed in claim 26 and as per the calculation shown above.
Thus, the applicant specification is silent about “when the ratio between the EDTA and the Sodium Diethyldithiocarbamate is between 1 to 1.57, the nanowires structure formed in the solution is long and thin and when the ratio between the Sodium Diethyldithiocarbamate and the EDTA is between 1 to 1.7, the nanowires structure formed in the solution is short and thick” as amended in claims 5 and 26.
Appropriate corrections are required.


Claims 2, 5, 21, 23 and 26 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “possessing metallic characteristics” which is not clear from the claim language if it includes surface area,  particle size, shape etc.,.  Examiner has interpreted the metallic characteristics as particle size for examining purpose.  Clarification is requested.
Claim 5 recites the ratio of EDTA to Sodium Diethyldithiocarbamate from 1 to 1.57 and the ratio of Sodium Diethyldithiocarbamate to EDTA from about 1 to 1.7 which is not clear how the ratios are derived as claim 1 does not recite any amounts of EDTA and Sodium Diethyldithiocarbamate.  Further, 0.55 (concentration of EDTA)/0.65 
Claim 21 recites the limitation “the organic compound bonds”. There is insufficient antecedent basis for this limitation in the claim as the amendment to claim 11 now has deleted the term “the organic compound”. Clarification is requested.
Claim 23 recites the limitation “the organic compound”. There is insufficient antecedent basis for this limitation in the claim as the amendment to claim 11 now has deleted the term “the organic compound”. Clarification is requested.
Claim 26 recites the ratio of EDTA to Sodium Diethyldithiocarbamate from 1 to 1.57 and the ratio of Sodium Diethyldithiocarbamate to EDTA from about 1 to 1.7 which is not clear how the ratios are derived as claim 11 does not recite any amounts of EDTA and Sodium Diethyldithiocarbamate.  Further if were to limit from claim 23, it still not clear how the ratio are obtained  as 0.55 (concentration of EDTA)/0.65 (concentration of Diethyldithiocarbamate) = 0.917 = ratio of EDTA/Sodium Diethyldithiocarbamate which falls outside of claimed range of 1 to 1.57. Examiner has interpreted the ratio derived from the concentration of EDTA and Sodium Diethyldithiocarbamate.  Clarification is requested.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing 
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-2, 8, 11,17 and 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Cao (US PGPUB No.: 20150086871, IDS reference cited by applicant) in view of Kyung et al (KR20090129579, machine translation, IDS reference cited by applicant) in view of Straten (US Patent No.: 5,372,726) and in further view of Ewert (US Patent No.: 8,507,376).

As per Claim 1, Cao teaches a solution for creating silicon nanowires or silicon nano-plates comprising of:
Water (see examples 1-3, paragraphs 00176, 0180, 0182), alkaline solution (i.e. NaOH, also reads on KOH, see examples 1-3), at least one catalyst (i.e., copper, paragraphs 0016, 0019, 0024), EDTA (i.e., cheating agent, paragraph 0023).  Cao further teaches plating solution can include one or more additives such as stabilizer, surfactant and/or accelerator (see paragraph 0135). 
Cao does not explicitly disclose or suggest Sodium methyl siliconate, sodium diethyldithiocarbamate as second chelating agent and Dimethylacrylic acid.

rd paragraph on page 2).  
Given, Cao and Kyung are directed for producing silicon nanowires, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to modify the method of Cao with Kyung to include the sodium methylsiliconate with the electroless plating solution which provides low cost and high quality silicon nanowires as taught by Kyung (page 2 lines 5-7). 
Kyung does not expressively mention solution containing sodium diethyldithiocarbamat as second chelating agent and Diemethylacrylic acid.

However, Straten teaches compound for treatment of water polluted by metal ions is obtained by the reaction of potassium or sodium hydroxide in aqueous solution (abstract) and further contains sodium diethyldithiocarbamate (reads on limitation of Sodium Diethyldithiocarbamate, can be interpreted to act as second chelating agent) which serves as flocculation accelerator (Col.5 lines 21-25, example).
Given, Cao suggesting plating solution can include accelerator and Straten suggesting the accelerator, sodium diethyl dithiocarbamate, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to modify the method of Cao and Kyung to include the sodium diethyldithiocarbamate  as accelerator of Straten which provides stabilization of finely dispersing precipitates as taught by Straten (Col.5 lines 24-25, 31).
Straten does not explicitly disclose or suggest Dimethylacrylic acid which acts as a buffer that is able to regulate the amount of silicon nanowires or plates formed and to prevent agglomeration.


Given, Cao and Ewert are both directed to electroless plating having copper as catalyst, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to modify the solution of Cao, Kyung and Straten to include the dimethylacrylic acid of Ewert which would yield solder material of high uniformity which is suitable to form solder deposits on very fine structures as taught by Ewert (see Col.2 lines 48-50). Further given that Ewert teaches diemethylacrylic acid (reads on limitation of buffer), which would be capable to regulate the amount of silicon nanowires or plates formed and to prevent agglomeration.
As per claims 2 and 8, Cao teaches catalyst being copper (i.e., metallic compound) having particle size about 20-40 nm (i.e., possessing metallic characteristics, paragraphs 0024-0025, 0078).

As per claim 11, 17 and 19-20, Cao teaches a method for producing silicon nanowires on substrate by electroless deposition where immersing the substrate in an electroless plating solution comprising of copper-based catalyst (i.e., metallic compound) particles having an average diameter between about 20 to 40 nm  (paragraphs 0008-0010, 0024-0025, 0078, reads on claims 17, 19-20) where copper complex comprising of, copper source (considered as catalyst), the solution is an aqueous alkaline (can be read on limitation of KOH, paragraphs 0010, 0023, 0032), the solution includes one or more of Rochelle salt, EDTA as chelating agent, reducing agent such as formaldehyde, phosphoric acid, ascorbic acid (paragraph 0023).  Cao further teaches the addition water (see examples 1-3).  Cao teaches that addition of alkaline solution (i.e., NaOH) typically to pH of 12 to 13 and heated to a temperature of 60-70° C (reads on limitation of warming solution up to 75° C, paragraph 0135).  Cao teaches that the plating solution can be employed as a single use bath or as reusable bath (reads on limitation of basin, 
However, Cao does not explicitly disclose or suggest electroless plating solution containing sodium methylsiliconate, sodium diethyldithiocarbamate as second chelating agent and diemethylacrylic acid which acts buffer that is able to regulate the amount of silicon nanowires or plates formed and to prevent agglomeration.

Kyung teaches a method for producing silicon nanowires comprising catalyst, sodium methylsiliconate as water-soluble silicon precursor, acidic material (lines 2-5 on page 2, 3rd paragraph on page 2).  
Given, Cao and Kyung are directed for producing silicon nanowires, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to modify the method of Cao with Kyung to include the sodium methylsiliconate with the electroless plating solution which provides low cost and high quality silicon nanowires as taught by Kyung (page 2 lines 5-7)  
Kyung does not expressively mention solution containing sodium diethyldithiocarbamat as second chelating agent and Diemethylacrylic acid.

However, Straten teaches compound for treatment of water polluted by metal ions is obtained by the reaction of potassium or sodium hydroxide in aqueous solution (abstract) and further contains sodium diethyldithiocarbamate (reads on limitation of Sodium Diethyldithiocarbamate, can be interpreted to act as second chelating agent) which serves as flocculation accelerator (Col.5 lines 21-25, example).
Given, Cao suggesting plating solution can include accelerator and Straten suggesting the accelerator, sodium diethyl dithiocarbamate, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to modify the method 
Straten does not explicitly disclose or suggest Dimethylacrylic acid which acts as a buffer that is able to regulate the amount of silicon nanowires or plates formed and to prevent agglomeration.

However, Ewert teaches electroless plating comprising of copper as catalytic metal (Col.6 lines 28-20, 27-32) and leveling aget as dimethylacrylic acid (see Col.8 lines 27-40).
Given, Cao and Ewert are both directed to electroless plating having copper as catalyst, it would have been obvious to one of the ordinary skill in the art before the effective filing date of applicant invention to modify the solution of Cao, Kyung and Straten to include the dimethylacrylic acid of Ewert which would yield solder material of high uniformity which is suitable to form solder deposits on very fine structures as taught by Ewert (see Col.2 lines 48-50). Further given that Ewert teaches diemethylacrylic acid (reads on limitation of buffer), which would be capable to regulate the amount of silicon nanowires or plates formed and to prevent agglomeration.

Allowable Subject Matter
Claims 5, 13-14,21-24 and 26  would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph or claim objection or rejection under 35 U.S.C. 112(a), set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Response to Arguments
Applicant’s arguments, see applicant remarks on pages 1-5, filed on 12/29/2020 with respect to the rejections of claims 11, 13-14, 17 and 19-20 under 35 U.S.C.103 over Cao (US PGPUB No.: 20150086871) in view of Kyung et al (KR20090129579) and in further view of El-Saharty et al (NPL: Sodium Diethyldithiocarbamate as accelerator of the rate of copper cementation”) have been fully considered and are persuasive.

In response to the amendment, regarding “Dimethylacrylic Acid”, wherein “Dimethylacrylic Acid”, act as a buffer and “when the ratio between the EDTA and and the Sodium Diethyldithiocarbamate is between 1 to 1.57 the nanowires structure formed in the solution is long and thin and when the ratio between the Sodium Diethyldithiocarbamate and the EDTA is between 1 to 1.7 the nanowires structure formed in the solution is short and thick”, it is agreed that Cao in view of Kyung and further in viewo f El-Saharty would not meet the presently claimed limitation.  Therefore the rejection has been withdrawn.


However, upon further consideration, the amendment necessitates a new set of 35 U.S.C. 103 rejection set forth above over Cao (US PGPUB No.: 20150086871, IDS reference cited by applicant) in view of Kyung et al (KR20090129579, machine translation, IDS reference cited by applicant) in view of Straten (US Patent No.: 5,372,726) and in further view of Ewert (US Patent No.: 8,507,376) as mentioned above for claims 1-2, 8, 11, 17 and 19-20.
Applicant’s remarks made on pages 3-5 in regards to Cao and Kyung, it is noted that while Cao does not disclose expressively mention solution containing Sodium Methylsiliconate, Sodium Diethyldithiocarbamate as second chelating agent and where the ratio between EDTA and Sodium Diethyldithiocarbamate determines nanowires structure formed in the solution and Kyung 
  However, as mentioned above, Kyung teaches Sodium Methylsiliconate while Straten discloses Sodium Diethyldithiocarbamate and Ewert teaches Dimethylacrylic Acid which are directed to use of electroless plating and/or silicon nanowires. Therefore the combination of Cao in view of Kyung in view of Straten and in further view of Ewert discloses the presently claimed invention. 
 Further in regards to the claimed ratio of EDTA and Sodium Diethyldithiocarbamate which determines the structure of nanowires necessitates 35 U.S.C. 112(a) and 112(b) rejections as mentioned above.  Therefore applicant needs to make appropriate corrections to overcome the 112(a) and 112(b) rejections.
 Rejection under 35 U.S.C. 112(b) has been withdrawn since applicant has filed amendment to claim 11 but amendment to claims filed on 12/29/2020 necessitated new 35 U.S.C. 112(b) rejections as mentioned above for Claims 2, 5, 21, 23 and 26 and 35 U.S.C. 112(a) for claims 5 and 26.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SMITA S PATEL whose telephone number is (571)270-5837.  The examiner can normally be reached on 9AM-5PM EST M-W.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ching-Yiu Fung can be reached on 5712705713.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SMITA S PATEL/Examiner, Art Unit 1732                                                                                                                                                                                                        04/18/2021